Lumpkin, P. J.
1. One who executed and delivered a promissory note in renewal of a balance due upon a like note previously given for the purchase of personalty, and who at the time of giving the second note knew that this personalty was when purchased defective or worthless, was not, in defense to an action on that note, entitled to set up that the consideration thereof had failed because of the defectiveness or worthlessness of the property. See Atlanta etc. Co. v. Hutchinson, 109 Ga. 550, and cases cited on page 552.
2. The foregoing disposes of the only question presented by the petition for certiorari in the present case, so far as the same was verified by the magistrate’s answer after the same had been corrected by the admissions made upon the traverse thereof.

Judgment affirmed.


All the Justices concurring, except Lewis, J., disqualified.